United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   April 27, 2006

                                      Before

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. MICHAEL S. KANNE, Circuit Judge

                      Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-3311

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Indiana, Fort Wayne Division
      v.
                                             No. 03-CR-0053
TIMOTHY REDD,
    Defendant-Appellant.                     Theresa L. Springmann,
                                             Judge.

                                    ORDER

       The court, on its own motion, STRIKES the last full sentence on page 3 of its
order of February 13, 2006, and replaces that sentence with the following:

      As the district court held, without this evidence, there would be a
      “conceptual void in the story of the case as to why the Defendant was
      not arrested in his car on the night he purportedly assaulted the
      officer.”